—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 31, 1997, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling, inter alia, that claimant was not totally unemployed during the periods that he was receiving unemployment insurance benefits and charging him with a recoverable overpayment based upon a finding that claimant was an officer and 50% shareholder in a food service management company which provided cafeteria service to private schools. The record discloses that claimant was represented on the corporate tax returns as an officer and shareholder of the corporation, and that similar information was also reported to the State Insurance Fund. Furthermore, claimant’s Federal tax return indicates that claimant shared in the corporation’s net profit. Claimant’s contention that the documentary evidence is false presented a credibility issue which the Board was free to resolve against claimant (see, Matter of Baumbach [Commissioner of Labor], 250 AD2d 918). *645Given this documentary evidence and the fact that claimant failed to disclose such information, we find no reason to disturb the Board’s finding that claimant was ineligible to receive benefits and that he made willful false statements to obtain benefits (see, Matter of Tenore [Sweeney], 244 AD2d 749).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.